Citation Nr: 0007888	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-13 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for intermittent 
lumbosacral strain.  

2.  Entitlement to service connection for shin splints.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include chronic schizoaffective-type 
schizophrenia and bipolar disorder.  

4.  Entitlement to service connection for chronic 
schizoaffective-type schizophrenia for purposes of 
establishing eligibility for VA medical care pursuant to 
38 U.S.C.A. § 1702 (West 1991).   


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1974 to November 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's intermittent lumbosacral strain and his period 
of active duty service.  

2.  There is no competent medical evidence of a nexus between 
the veteran's alleged shin splints and his period of active 
duty service.  

3.  There is no competent medical evidence of a nexus between 
the veteran's chronic schizoaffective-type schizophrenia or 
bipolar disorder and his period of active duty service.  

4.  The evidence does not show that the veteran developed an 
active psychosis within two years of his separation from 
active duty service.     
CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for intermittent lumbosacral strain is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  

2.  The veteran's claim of entitlement to service connection 
for shin splints is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1999).  

3.  The veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder, to include chronic 
schizoaffective-type schizophrenia and bipolar disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  

4.  Entitlement to service connection for chronic 
schizoaffective-type schizophrenia for purposes of 
establishing eligibility for VA medical care is not 
established.  38 U.S.C.A. § 1702 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including psychoses).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999). 

Upon review of the evidence, the Board finds that each of the 
veteran's claims is not well grounded.  First, the veteran's 
claim for service connection for shin splints must fail 
because there is no medical evidence of a current diagnosis 
of the disorder.  That is, there is no medical evidence 
showing that the veteran currently suffers from shin splints.  
A claim is not well grounded if there is no present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Initially, with respect to the veteran's claim for 
schizophrenia, the Board notes that the veteran does not have 
90 days of active duty service required for application of 
the statutory presumption.  Even if he did have the requisite 
service, the first evidence of a diagnosis of the disorder is 
the June 1998 VA psychiatric examination, which took place 
many years after his separation from service.  Although the 
veteran related having problems prior to that time, there is 
no evidence to suggest that a psychosis was manifest to a 
compensable degree within one year after the veteran's 
separation from service in 1974.  Accordingly, the 
presumption of in-service incurrence for psychoses is not 
applicable.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).  

The veteran testified in January 1999 that he currently had 
problems with his legs for the first five or ten minutes 
after he got out of bed.  However, there is no evidence of 
record that shows that the veteran is trained in medicine.  
Therefore, he is competent to relate and describe symptoms, 
but he is not competent to offer an opinion on matters that 
require medical knowledge, such as a diagnosis.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Thus, this 
testimony cannot serve as medical evidence of a current 
diagnosis.   

With respect to the remaining claims, the record reveals that 
the veteran is currently diagnosed as having intermittent 
lumbosacral strain, chronic schizoaffective-type 
schizophrenia, and bipolar disorder.  Thus, the first 
requirement of a well grounded claim is met.  As to the 
second requirement, the veteran generally asserts that his 
disorders began in service.  For the limited purpose of 
showing the incurrence of the disorders in service, and for 
the purpose of determining whether the claim is well 
grounded, the Board accepts these assertions as true.  Arms, 
12 Vet. App. at 193; Robinette, 8 Vet. App. at 75; King, 5 
Vet. App. at 21.

However, the Board finds that the claims are not well 
grounded because there is no competent medical evidence of a 
nexus between any of the disorders and the veteran's period 
of active duty service.  For example, the report of the June 
1998 VA orthopedic examination shows no relationship of the 
back disorder to service.  In fact, at that time, the veteran 
himself related his back problems to about eight years before 
the examination, which was still many years after service.    

During the January 1999 hearing, the veteran testified that 
he injured his back in service, then reinjured it within six 
months to one year after his discharge.  He related that the 
doctor he saw after service told him he had an old back 
injury.  To the extent this testimony may suggest a 
relationship between the veteran's back disorder and service, 
the Board finds that it does not constitute competent medical 
evidence required for a well grounded claim.  "[T]he 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
Robinette, 8 Vet. App. at 77.  

The June 1998 VA psychiatric examination report shows a 
diagnosis of schizophrenia with impairment since 1989 due to 
a variety of psychiatric symptoms but does not relate the 
diagnosis to service.  Similarly, in a January 1999 
statement, Manuel V. Villafranca, M.D., indicated that he 
began treating the veteran in January 1991 and provided a 
diagnosis of bipolar disorder not otherwise specified, but 
makes no mention of a relationship to military service.  

In his testimony, the veteran essentially asserts that he had 
back problems and psychiatric symptoms since his discharge 
from service.  The Board acknowledges that continuity of 
symptomatology may serve as a basis for service connection.  
However, the provisions of 38 C.F.R. § 3.303(b) do not 
relieve a veteran of the burden of providing a medical nexus 
in order to establish a well grounded claim.  Rather, a 
veteran diagnosed with a chronic disorder must still provide 
a medical nexus between the current disorder and the putative 
continuous symptomatology.  Voerth v. West, 13 Vet. App. 117, 
120 (1999); McManaway v. West, 13 Vet. App. 60, 66 (1999). 

Again, the Board emphasizes that the veteran is a lay person 
and therefore not competent to offer an opinion on matters 
that require medical knowledge, to include determinations of 
etiology.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Thus, his January 1999 testimony as to his 
personal belief that his back and psychiatric disorders began 
in service is insufficient to establish a well grounded 
claim.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for intermittent lumbosacral strain, shin splints, 
or any acquired psychiatric disorder.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  Therefore, the 
duty to assist is not triggered and VA has no obligation to 
further develop the veteran's claim.  Epps, 126 F.3d at 1469; 
Morton, 12 Vet. App. at 486; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for the disorders discussed above, he should 
submit competent medical evidence that shows a current 
diagnosis for each disorder and establishes a link between 
each disorder and service.  38 U.S.C.A. § 5103(a); Robinette, 
8 Vet. App. at 77-80. 


Eligibility for VA Medical Care

For the purposes of establishing eligibility for VA medical 
care, any veteran of World War II, the Korean conflict, the 
Vietnam era, or the Persian Gulf War who developed an active 
psychosis (1) within two years after discharge or release 
from the active military, naval, or air service, and (2) 
before July 26, 1949, in the case of a veteran of World War 
II, before February 1, 1957, in the case of a veteran of the 
Korean conflict, before May 8, 1977, in the case of a Vietnam 
era veteran, or before the end of the two-year period 
beginning on the last day of the Persian Gulf War, in the 
case of a veteran of the Persian Gulf War, shall be deemed to 
have incurred such disability in the active military, naval, 
or air service.  38 U.S.C.A. § 1702.  

In this case, there is no evidence showing active psychosis 
until the report of the June 1998 VA psychiatric examination, 
which shows a diagnosis of schizophrenia.  As discussed 
above, the report also suggests a history of psychiatric 
symptoms from 1989, 15 years after the veteran's separation 
from service.  The veteran testified that he saw a mental 
health professional within six months after separation, 
although the physician, a Dr. Judd, was deceased.  Assuming 
the veracity of the veteran's statements, the evidence still 
does not reveal that he developed an active psychosis within 
two years of his separation from service.  Accordingly, 
eligibility for VA medical care is not established.  
38 U.S.C.A. § 1702.       


ORDER

Service connection for intermittent lumbosacral strain is 
denied.    

Service connection for shin splints is denied.    

Service connection for an acquired psychiatric disorder, to 
include chronic schizoaffective-type schizophrenia and 
bipolar disorder, is denied.    

Service connection for chronic schizoaffective-type 
schizophrenia for purposes of establishing eligibility for VA 
medical care pursuant to 38 U.S.C.A. § 1702 is denied.   



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

